


Exhibit 10.25

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
ten (10th) day of January, 2014 (the “Effective Date”), by and between WCI
Communities Management, LLC, a Delaware limited liability company (the
“Employer”), its parent WCI Communities, Inc., a Delaware corporation
(“Parent”), WCI Communities, LLC, a Delaware limited liability company
(collectively with the Employer and Parent, the “Company”) and David T. Ivin
(the “Executive”).

 

RECITALS

 

A.                                    The Executive is currently an employee
(since November 1, 2013) and a member of the senior management team of the
Company, and the Company and the Executive desire that the terms of Executive’s
Employment be governed by the terms of this Agreement commencing on the
Effective Date.

 

B.                                    In the course of employment with the
Company, the Executive has had (and will continue to have) access to certain
confidential information that relates to or will relate to the business of the
Company and its affiliates.

 

C.                                    The Company desires that any such
information not be disclosed to other parties or otherwise used for unauthorized
purposes.

 

D.                                    This Agreement supersedes in its entirety
the employment letter dated October 15, 2013 between the Executive and Parent
(the “Employment Letter”).

 

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

 

1.                                      Employment.  The Company shall employ
the Executive as its Senior Vice President of Homebuilding and
Development/President North Region, and the Executive hereby accepts such
employment on the following terms and conditions.  Subject to the terms and
conditions set forth in this Agreement, the Company agrees to employ the
Executive and the Executive agrees to be employed by the Company for a term of
three (3) years, starting on the Effective Date and initially ending on the
third anniversary of such date (the “Initial Term”); provided that sixty (60)
days prior to the expiration of the Initial Term and sixty (60) days prior to
the expiration of each renewal term thereafter, the Term shall be extended
automatically for successive one (1) year periods; provided further that either
party may elect not to renew this Agreement by giving written notice thereof to
the other party at least sixty (60) days prior to the end of the then current
Term.  The employment term described in this Paragraph 1, including the Initial
Term and any renewals thereafter, is referred to in this Agreement as the
“Term.”  The Executive understands and agrees that he is an at-will employee,
and the Executive and the Company can, and shall have the right to, terminate
the employment relationship at any time for any or no reason, with or without
notice, and with or without cause, subject to the payment provisions contained
in Paragraph 7 of this Agreement.  Nothing contained in this Agreement or any
other agreement shall alter the at-will relationship.  In the event that the
Executive ceases to

 

--------------------------------------------------------------------------------


 

be employed by the Company for any reason, the Executive shall tender his
resignation from all positions he holds with the Company, effective on the date
his employment is terminated.

 

2.                                      Duties.  The Executive shall work for
the Company in a full-time capacity.  The Executive shall, during the Term, have
the duties, responsibilities, powers, and authority customarily associated with
the position of Senior Vice President of Homebuilding and Development/President
North Region.  The Executive shall report to, and follow the direction of, the
President and Chief Executive Officer (the “CEO”), In addition to, or in lieu
of, the foregoing, the Executive also shall perform such other and unrelated
services and duties as may be assigned to him from time to time by the CEO,
consistent with his position as Senior Vice President of Homebuilding and
Development/President North Region.  The Executive shall diligently,
competently, and faithfully perform all duties, and shall devote his entire
business time, energy, attention, and skill to the performance of duties for the
Company and its affiliates and will use his best efforts to promote the
interests of the Company and its affiliates.  It shall not be considered a
violation of the foregoing for the Executive to serve on industry, civic,
religious or charitable boards or committees, so long as such service does not
individually or in the aggregate significantly interfere with the performance of
the Executive’s responsibilities as an employee of the Company in accordance
with this Agreement.  The Executive’s principal place of employment shall be the
Company’s offices located in Bradenton, Florida, subject to required travel.

 

3.                                      Executive Loyalty.  Except as permitted
under Paragraph 2, the Executive shall devote all of his time, attention,
knowledge, and skill solely and exclusively to the business and interests of the
Company, and the Company shall be entitled to all benefits and profits arising
from or incident to any and all work, services, and advice of the Executive. 
The Executive expressly agrees that during the term of his employment, he shall
not engage, directly or indirectly, as a partner, officer, director, member,
manager, stockholder, advisor, agent, employee, or in any other form or
capacity, in any other business similar to that of the Company. The foregoing
notwithstanding, and except as otherwise set forth in Paragraph 8, nothing
herein contained shall be deemed to prevent the Executive from investing his
money in the capital stock or other securities of any corporation whose stock or
securities are publicly-owned or are regularly traded on any public exchange,
nor shall anything herein contained be deemed to prevent the Executive from
otherwise managing his personal investments and financial affairs.

 

4.                                      Compensation.  During the Term:

 

A.                                    The Company shall pay the Executive an
annualized base salary of $250,000.00 (the “Base Salary”), payable in
substantially equal installments in accordance with the payroll policy from time
to time in effect, but in no event less frequently than monthly.  The
Executive’s Base Salary shall be subject to any payroll or other deductions as
may be required to be made pursuant to law, government order, or by agreement
with, or consent of, the Executive.

 

B.                                    The Company shall pay the Executive a
guaranteed prorated bonus of $41,667 at the same time that bonuses are paid
under the Company’s 2013 Management Incentive Compensation Plan (which shall in
no event be after March 15, 2014), subject to continued employment through such
time of payment (except as set forth in Paragraph 7).

 

2

--------------------------------------------------------------------------------


 

C.                                    The Executive shall be eligible to
participate in Parent’s Management Incentive Compensation Plan commencing with
the 2014 Management Incentive Compensation Plan, or any successor incentive
bonus plan of the Company (the “Incentive Plan”).  For the plan year 2014, the
Executive’s target bonus of Two Hundred Fifty Thousand Dollars ($250,000) is
guaranteed and is payable at the same time that bonuses are paid under the
Company’s 2014 Management Incentive Compensation Plan, subject to continued
employment through such time of payment (except as set forth in Paragraph 7). 
Beginning in plan year 2015, the bonus, if any, earned under the Incentive Plan
shall be paid in accordance with the terms of the Incentive Plan (and shall in
no event be paid prior to January 1, or after December 31, of the calendar year
following the plan year to which the bonus relates).

 

D.                                    The Executive shall be eligible to
participate in any stock-based or other long-term compensation plan established
by the Company (as determined by the Board of Directors of Parent (the “Board”)
or the Compensation Committee of the Board (the “Committee”) or, as applicable).

 

E.                                     The Company shall include the Executive
in any life insurance, disability insurance, medical, dental or health
insurance, vacation, savings, pension and retirement plans and other benefit
plans or programs maintained by the Company for the benefit of its similarly
situated employees.

 

5.                                      Expenses; Indemnification.

 

A.                                    The Company shall reimburse the Executive
for all reasonable and approved business expenses, provided the Executive
submits paid receipts or other documentation acceptable to the Company and as
required by the Internal Revenue Service to qualify as ordinary and necessary
business expenses under the Internal Revenue Code of 1986, as amended (the
“Code”).

 

B.                                    The Executive shall be indemnified for
actions taken by him as an officer or director of the Company or any affiliates
to the full extent provided under (1) Parent’s Certificate of Incorporation, as
it may be amended and restated from time to time, and (2) the Indemnification
Agreement dated November 5, 2013 between Parent and the Executive,
(“Indemnification Agreement”).

 

6.                                      Termination.  The Executive’s services
shall terminate upon the first to occur of the following events:

 

A.                                    Upon the Executive’s date of death or the
date the Executive is given written notice that he has been determined to be
disabled by the Company.  For purposes of this Agreement, the Executive shall be
deemed to be disabled if the Executive, as a result of illness or incapacity,
shall be unable to perform substantially his required duties for a period of
four (4) months in any twelve (12) month period.  A termination of the
Executive’s employment by the Company for disability shall be communicated to
the Executive by written notice and shall be

 

3

--------------------------------------------------------------------------------


 

effective on the tenth (10th) business day after receipt of such notice by the
Executive, unless the Executive returns to full-time performance of his duties
before such tenth (10th) business day.

 

B.                                    On the date the Company provides the
Executive with written notice that his employment with the Company is being
terminated for “Cause.”  For purposes of this Agreement, the Executive’s
employment shall be deemed terminated for Cause if the Company terminates the
Executive’s employment after the Executive:

 

i.                                          committed any felony or any other
act involving fraud, theft, misappropriation, dishonesty, or embezzlement;

 

ii.                                       committed intentional acts that
materially impair the goodwill or business of the Company or cause material
damage to its property, goodwill, or business;

 

iii.                                    refused to, or willfully failed to,
perform his material duties hereunder, which refusal or failure continues for a
period of fourteen (14) days following notice thereof by the Company to the
Executive; or

 

iv.                                   violated any written Company policies or
procedures, which violation is not cured, to the extent susceptible to cure,
within fourteen (14) days after the Company has given written notice to the
Executive describing such violation.

 

Any voluntary termination of employment by the Executive in anticipation of a
termination for Cause under this subparagraph B shall be deemed a termination
for Cause.

 

C.                                    On the date the Company terminates the
Executive’s employment for any reason, other than a reason otherwise set forth
in this Paragraph 6, provided that the Company shall give the Executive fourteen
(14) days written notice prior to such date of its intention to terminate such
employment.

 

D.                                    On the date the Executive terminates his
employment for Good Reason.  For purposes of this Agreement, “Good Reason” means
the occurrence, without the Executive’s written consent, of any of the following
events:

 

i.                                          a material reduction in the
Executive’s Base Salary, excluding any such reduction that affects the Company’s
employees generally, or the Company intentionally fails to pay such Base Salary
when due;

 

ii.                                       an action by the Company resulting in
a material adverse change in the Executive’s title, duties or responsibilities;

 

iii.                                    a requirement by the Company that the
Executive change his principal place of employment to a location outside of a
fifty (50)-mile radius of Bonita Springs, Florida, subject to required travel;
or

 

4

--------------------------------------------------------------------------------


 

iv.                                   upon a Change in Control (as defined
below), a material reduction in the Executive’s opportunity to earn a bonus
pursuant to the Incentive Plan in place immediately prior to a Change in
Control,

 

provided, however, that the occurrence of any event described in this
subparagraph D may only constitute Good Reason if (x) the Executive gives the
Company written notice of his intention to terminate his employment for Good
Reason, stating the event constituting grounds for such termination within sixty
(60) days of the occurrence of such event; (y) the relevant circumstances or
conditions are not remedied by the Company within thirty (30) days after receipt
by the Company of such written notice from the Executive; and (z) the Executive
terminates his employment within one hundred twenty (120) days following the
occurrence of such event.

 

E.                                     On the date the Executive terminates his
employment for any reason, other than for Good Reason, provided that the
Executive shall give the CEO thirty (30) days written notice prior to such date
of his intention to terminate such employment.  The Company may, in its sole
discretion, waive all or a portion of the thirty (30) day notice period
described in the preceding sentence, in which case the termination under this
subparagraph E shall become effective upon the date designated by the Company.

 

7.                                      Compensation Upon Termination.

 

A.                                    General.  If the Executive’s employment
with the Company is terminated pursuant to Paragraph 6, the Executive shall be
entitled to his Base Salary through his final date of active employment payable
in a lump sum within thirty (30) days following the date of such termination. 
In such case, the Executive also shall be entitled to (1) any benefits mandated
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) or
required under the terms of any death, insurance, or retirement plan, program,
or agreement provided by the Company and to which the Executive is a party or in
which the Executive is a participant, including, but not limited to, any
short-term or long-term disability plan or program, if applicable; and
(2) reimbursement of any unreimbursed business expenses incurred by the
Executive prior to his date of termination pursuant to Paragraph 5A of this
Agreement.

 

B.                                    Termination without Cause; Termination for
Good Reason.  In addition to the salary, benefits and expense reimbursement
described in Paragraph 7A, if the Executive’s services are terminated pursuant
to Paragraph 6C or 6D at any time prior to the end of the Term, the Executive
also shall be entitled to (i) the continuation of his Base Salary (as determined
in Paragraph 4A, at the rate in effect immediately prior to the date of such
termination) (“Salary Continuation”) for a period of six (6) months (the
“Severance Period”) payable in accordance with the payroll policies from time to
time in effect, but in no event less frequently than monthly, commencing on the
payroll date next following the sixtieth (60th) day following the date of such
termination (but with the first payment being a lump-sum payment covering all
payment periods from the date of termination through the date of such first
payment), but in no event later than ninety (90) days following the date of such
termination, (ii) any earned but unpaid bonus under the Incentive Plan for any
previously completed performance period under the Incentive Plan (the “Accrued
Bonus”), to be paid at the same time that bonuses are otherwise paid to

 

5

--------------------------------------------------------------------------------


 

employees under the Incentive Plan; (iii) an amount equal to the target bonus
under the Incentive Plan in the year of termination multiplied by one half (½)
(the “Severance Bonus”), payable in a lump sum within sixty (60) days following
the date of such termination; (iv) a pro-rated bonus under the Incentive Plan,
to the extent such plan is still in effect on the date the Executive’s
employment terminates, to be paid at the same time that bonuses are otherwise
paid to employees under the Incentive Plan (the “Pro-Rated Bonus”); and (v) if
the Executive elects COBRA continuation coverage, the Company shall pay for such
health insurance coverage through the Severance Period (or, if shorter, until
the date the Executive becomes eligible for coverage under another group health
plan) at the same rate as it pays for health insurance coverage for its active
employees (with the Executive required to pay for any employee-paid portion of
such coverage).  After the Severance Period concludes, the Executive shall be
responsible for the payment of all premiums attributable to COBRA continuation
coverage.  Nothing herein provided, however, shall be construed to extend the
period of time over which such COBRA continuation coverage otherwise may be
provided to the Executive and his dependents.  The Pro-Rated Bonus shall be
calculated by the Company by multiplying the actual bonus, if any, earned by the
Executive under the Incentive Plan (based on actual financial results for the
Company through the full twelve (12) month (performance period in which the
Executive’s employment with the Company terminates) by a fraction, the numerator
of which shall equal the number of complete calendar days the Executive was
employed by the Company during such performance period and the denominator of
which shall equal the number of complete calendar days in the full performance
period under the Incentive Plan.  Such amount shall be paid to the Executive at
the same time that bonuses are otherwise paid to employees under the Incentive
Plan.

 

C.                                    Death or Disability.  In addition to the
salary, benefits and expense reimbursement described in Paragraph 7A, if the
Executive’s services are terminated pursuant to Paragraph 6A at any time prior
to the end of the Term, he shall be entitled to Salary Continuation for a period
of three (3) months following the termination of his employment, payable in
equal installments in accordance with the payroll policies from time to time in
effect, but in no event less frequently than monthly, commencing on the payroll
date next following the sixtieth (60th) day following the date of such
termination (but with the first payment being a lump-sum payment covering all
payment periods from the date of termination through the date of such first
payment), but in no event later than ninety (90) days following the date of such
termination, provided however, that in the event the Executive’s services
terminate due to his death, the three (3) months of Salary Continuation shall be
paid in a lump sum within thirty (30) days following the date of such
termination.  The amounts, if any, payable pursuant to the preceding sentence
shall be reduced by any benefits to be received by the Executive or his
beneficiary under the terms of any disability, life insurance or other death
benefit plan or program provided by the Company or its affiliates and to which
the Executive is a party or in which he is a participant as of the date his
employment terminates.  The Executive or his beneficiary shall also be entitled
to the Accrued Bonus, to be paid at the same time such bonus, if any, is
otherwise payable to employees under the terms of the Incentive Plan.

 

D.                                    Change in Control.  Notwithstanding
anything herein to the contrary, if the Executive terminates his employment with
the Company for Good Reason, or if the Company terminates the Executive’s
employment for any reason other than Cause, death, or disability, within two
(2) years following a Change in Control (as defined below) or within six
(6) months

 

6

--------------------------------------------------------------------------------


 

prior to a Change in Control, then in lieu of the severance benefits described
in Paragraph 7B, the Executive shall be entitled to receive the “Change in
Control Severance” as described below.

 

i.                                          For purposes of this Agreement, the
Change in Control Severance shall entitle the Executive to the following
payments and benefits (in addition to the salary, benefits and expense
reimbursement described in Paragraph 7A):

 

1)                                     An amount equal to nine (9) months of the
Executive’s Base Salary at the rate in effect immediately prior such
termination, or if greater, the rate in effect immediately prior to the Change
in Control (the “Change in Control Payment”).  The Change in Control Payment
shall be payable in a lump sum within sixty (60) days following the date of such
termination.  Notwithstanding the foregoing, in the event the Executive’s
services are terminated prior to the Change in Control, then the Change in
Control Payment shall be reduced by any Salary Continuation he received prior to
the Change in Control pursuant to Paragraph 7B and the remaining amount of the
Change in Control Payment shall be payable in a lump sum within sixty (60) days
following the date of the Change in Control.

 

2)                                     An amount equal to the greater of:
(1) the target bonus under the Incentive Plan in the year of termination, or
(2) the target bonus under the Incentive Plan for the year immediately preceding
the termination multiplied by three quarters (¾) (the “Change in Control
Severance Bonus”), payable in a lump sum within sixty (60) days following the
date of such termination.  Notwithstanding the foregoing, in the event the
Executive’s services are terminated prior to the Change in Control, then the
Change in Control Severance Bonus shall be reduced by any Severance Bonus he
received prior to the Change in Control pursuant to Paragraph 7B and the
remaining amount of the Change in Control Severance Bonus shall be payable in a
lump sum within sixty (60) days following the date of the Change in Control.

 

3)                                     A pro-rated bonus under the Incentive
Plan, to be paid at the same time that bonuses are otherwise paid to employees
under the Incentive Plan (the “Change in Control Pro-Rated Bonus”).  The Change
in Control Pro-Rated Bonus shall be an amount equal to the actual bonus, if any,
earned by the Executive under the Incentive Plan (based on actual financial
results for the Company through the full twelve (12) month performance period in
which the Executive’s employment with the Company terminates) multiplied by a
fraction, the numerator of which shall equal the number of complete calendar
days the Executive was employed by the Company during such performance period
and the denominator

 

7

--------------------------------------------------------------------------------


 

of which shall equal the number of complete calendar days in the full
performance period under the Incentive Plan.   Notwithstanding the foregoing, to
the extent that actual financial results cannot be determined as a result of the
Change in Control, the Change in Control Pro-Rated Bonus shall be calculated
based on the target bonus under the Incentive Plan in the year of termination.
In the event the Executive’s services are terminated prior to the Change in
Control, then the Change in Control Pro-Rated Bonus shall be reduced by any
Pro-Rated Bonus he received prior to the Change in Control pursuant to Paragraph
7B.

 

4)                                     Any Accrued Bonus, to be paid at the same
time that bonuses are otherwise paid to employees under the Incentive Plan.

 

5)                                     To the extent that the Executive and his
dependents are receiving benefits pursuant to COBRA, the Company shall pay for
the full cost of such coverage for a period not to exceed nine (9) months
following the termination of his Employment (or, if shorter, until the date the
Executive and his dependents are no longer eligible to continuation coverage
pursuant to COBRA; provided, however, such reimbursements shall be limited to
the coverage in effect at the time the Executive’s services are terminated.

 

ii.                                       For purposes of this Agreement, a
Change in Control shall be mean:

 

1)                                     an event or series of events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and further
excluding Stonehill Capital Management, LLC (together with its affiliates) and
Monarch Alternative Capital LP (together with its affiliates), becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 40% or more of the outstanding
shares of common stock of the Company at a time at which Stonehill and Monarch
collectively own less than 40% of the outstanding shares of common stock of the
Company;

 

2)                                     there is consummated a merger,
consolidation, reorganization, or other business combination of the Company with
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or

 

8

--------------------------------------------------------------------------------


 

by being converted into voting securities of the surviving entity) more than
fifty percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation;

 

3)                                     the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company; or

 

4)                                     there is consummated a sale of all or
substantially all assets of the Company and its Subsidiaries (taken as a whole),
other than a sale or disposition of all or substantially all assets of the
Company and its Subsidiaries to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

However, to the extent necessary for the Executive to avoid adverse tax
consequences under Section 409A of the Code, a Change in Control shall not be
deemed to occur unless it constitutes a “change in the ownership or effective
control of a corporation or in the ownership of a substantial portion of the
assets of a corporation” under Treas. Reg. Section 1.409A-3(i)(5), as revised
from time to time, and in the event that such regulations are withdrawn or such
phrase (or a substantially similar phrase) ceases to be defined, as determined
by the Board.

 

E.                                     Code Section 409A.  The Company and the
Executive intend that the payments and benefits provided for in this Agreement
either be exempt from Section 409A of the Code, or be provided for in a manner
that complies with Section 409A of the Code, and any ambiguity herein shall be
interpreted so as to be consistent with the intent of this subparagraph E.  In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Executive by Code Section 409A or damages
for failing to comply with Section 409A.  With respect to any reimbursement of
expenses to the Executive, as specified in this Agreement, such reimbursement of
expenses shall be subject to the following conditions: (i) the expenses eligible
for reimbursement in one taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year, except for any medical reimbursement
arrangement providing for the reimbursement of expenses referred to in
Section 105(b) of the Code; and (ii) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred. Notwithstanding anything contained herein to the contrary,
all payments and benefits under this Paragraph 7 (to the extent such payments
and benefits constitute nonqualified deferred compensation within the meaning of
Code Section 409A) shall be paid or provided only at the time of a termination
of the Executive’s employment that constitutes a “separation from service” from
the Company within the meaning of Section 409A of the Code and the regulations
and guidance promulgated thereunder (determined after applying the presumptions
set forth in Treas. Reg. Section 1.409A-1(h)(1)).  Further, if the Executive is
a “specified employee” as such term is defined under Section 409A of the Code
and the regulations and guidance promulgated thereunder, any payments described
in Paragraph 7 shall be delayed for a period of six (6) months following the

 

9

--------------------------------------------------------------------------------


 

Executive’s separation of employment to the extent and up to an amount necessary
to ensure such payments are not subject to the penalties and interest under
Section 409A of the Code.

 

F.                                      Release.  Any payments to be made under
this Paragraph 7 (other than payments made under (i) Paragraph 7A or
(ii) Paragraph 7C upon termination due to death) shall be contingent upon the
Executive’s execution and non-revocation of a release agreement, the form of
which is attached hereto as Exhibit A (the “Release”).  The Executive must sign
and tender the Release as described above not later than thirty (30) days (or
any such longer period as may be required by law) following the Executive’s last
day of employment, and if the Executive fails or refuses to do so, the Executive
shall forfeit the right to such payments as would otherwise be due and payable. 
If the thirty (30) day period begins in one taxable year and ends in another
taxable year, the payments to commence under this Paragraph 7 must be made in
the second taxable year.

 

G.                                    Code Section 280G.  If any payment or
benefit due under this Agreement, together with all other payments and benefits
that the Executive receives or is entitled to receive from the Company or any of
its subsidiaries, affiliates or related entities, would (if paid or provided)
constitute an excess parachute payment for purposes of Section 280G of the Code,
the amounts otherwise payable and benefits otherwise due under this Agreement,
or the Executive is entitled to receive from the Company, any of its
subsidiaries, affiliates or related entities, will either (i) be delivered in
full, or (ii) be limited to the minimum extent necessary to ensure that no
portion thereof will fail to be tax-deductible to the Company by reason of
Section 280G of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state or local income and employment taxes and
the excise tax imposed under Section 4999 of the Code, results in the receipt by
the Executive, on an after-tax basis, of the greatest amount of payments and
benefits, notwithstanding that all or some portion of such payments and/or
benefits may be subject to the excise tax imposed under Section 4999 of the
Code.  In the event that the payments and/or benefits are to be reduced pursuant
to this subparagraph G, such payments and benefits shall be reduced such that
the reduction of such payments and/or benefits to the Executive as a result of
this subparagraph G is minimized.  In applying this principle, the reduction
shall be made in a manner consistent with the requirements of Section 409A of
the Code and where two economically equivalent amounts are subject to reduction
but payable at different times, such amounts shall be reduced on a pro rata
basis but not below zero.  All determinations required to be made under this
subparagraph G shall be made by the Company’s independent public accounting firm
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive that there has been a payment or benefit subject to this subparagraph
G, or such earlier time as is requested by the Company.

 

8.                                      Protective Covenants.  The Executive
acknowledges and agrees that solely by virtue of his employment by, and
relationship with, the Company, he has acquired and will acquire “Confidential
Information”, as hereinafter defined, as well as special knowledge of the
Company’s relationships with its customers and suppliers, and that, but for his
association with the Company, the Executive would not or will not have had
access to said Confidential Information or knowledge of said relationships.  The
Executive further acknowledges and agrees (i) that the Company has long term,
near-permanent relationships with its customers and

 

10

--------------------------------------------------------------------------------


 

suppliers, and that those relationships were developed at great expense and
difficulty to the Company over several years of close and continuing
involvement; and (ii) that the Company’s relationships with its customers and
suppliers are and will continue to be valuable, special and unique assets of the
Company.  In return for the consideration described in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and as a condition precedent to the Company entering into this
Agreement, and as an inducement to the Company to do so, the Executive hereby
represents, warrants, and covenants as follows:

 

A.                                    The Executive has executed and delivered
this Agreement as his free and voluntary act, after having determined that the
provisions contained herein are of a material benefit to him, and that the
duties and obligations imposed on him hereunder are fair and reasonable.

 

B.                                    The Executive has read and fully
understands the terms and conditions set forth herein, has had time to reflect
on and consider the benefits and consequences of entering into this Agreement,
and has had the opportunity to review the terms hereof with an attorney or other
representative, if he so chooses.

 

C.                                    The execution and delivery of this
Agreement by the Executive does not conflict with, or result in a breach of or
constitute a default under, any agreement or contract, whether oral or written,
to which the Executive is a party or by which the Executive may be bound.  In
addition, the Executive has informed the Company of, and provided the Company
with copies of, any non-competition, confidentiality, work-for-hire or similar
agreements to which the Executive is subject or may be bound.

 

D.                                    In consideration for any amounts due to
the Executive under Paragraph 7 of this Agreement, the Executive agrees that,
during the time of his employment with the Company and, except as otherwise set
forth in this Paragraph 8D, for a period of six (6) months after a voluntary or
involuntary termination of the Executive’s employment, for any reason whatsoever
or for no reason, the Executive shall not: (1)  engage in any of the activities
listed in subparagraphs D(i) and D(ii) below anywhere in the United States of
America or in any other place or venue where the Company or any affiliate,
subsidiary, or division thereof now conducts or operates, or during such period
conducts or operates, its business prior to the date of the Executive’s
termination of employment, or (2) engage in any of the activities listed in
subparagraphs D(iii) and D(iv) below anywhere in the State of Florida or any
other state that the Company does Business (as defined below) during the term of
this Agreement.  The Executive shall not:

 

i.                                          directly or indirectly, contact,
solicit or accept if offered to the Executive, or direct any person, firm,
corporation, association or other entity to contact, solicit or accept if
offered to it, any of the Company’s customers, prospective customers, or
suppliers (as hereinafter defined) for the purpose of providing any products
and/or services that are the same as or similar to the products and services
provided by the Company to its customers during the term hereof; or

 

11

--------------------------------------------------------------------------------

 

ii.                                       solicit or accept if offered to him,
with or without solicitation, on his own behalf or on behalf of any other
person, the services of any person who the Executive knows or should have known
is a then current employee of the Company (or was an employee of the Company
during the year preceding such solicitation), nor solicit any of the Company’s
then current employees (or an individual who was employed by or engaged by the
Company during the year preceding such solicitation) to terminate employment or
an engagement with the Company, nor agree to hire any then current employee (or
an individual who was an employee of the Company during the year preceding such
hire) of the Company into employment with himself or any company, individual or
other entity; or

 

iii.                                    directly or indirectly, whether as an
investor (excluding investments representing less than one percent (1%) of the
common stock of a public company), lender, owner, stockholder, officer,
director, consultant, employee, agent, salesperson or in any other capacity,
whether part-time or full-time, become associated with any business involved in
the development, design, construction, operation or sales of: (a) residential
homes or communities, (b) real estate, or (c) golf courses (the “Business”);

 

iv.                                   act as a consultant, advisor, officer,
manager, agent, director, partner, independent contractor, owner, or employee
for or on behalf of any of the Company’s customers, prospective customers, or
suppliers with respect to or in any way with regard to any aspect of the
Business.

 

Notwithstanding the foregoing, this Paragraph 8D shall not apply to any
activities listed in subparagraphs D(i) through D(iv), which the Executive
engages in on behalf of the Company during the time of his employment with the
Company.

 

Subparagraphs D(i), D(iii) and D(iv) shall only apply if the Executive’s
termination of employment occurs prior to the end of the Term and, thereafter,
such subparagraphs shall be null and void.  In the event of any breach of this
subparagraph D, the Executive agrees that the six (6) month restricted period
shall be tolled during the time of such breach.

 

E.                                     The Executive acknowledges and agrees
that the scope described above is necessary and reasonable in order to protect
the Company in the conduct of its business and that, if the Executive becomes
employed by another employer, he shall be required to disclose the existence of
this Paragraph 8 to such employer and the Executive hereby consents to and the
Company is hereby given permission to disclose the existence of this Paragraph 8
to such employer.

 

F.                                      For purposes of this Paragraph 8,
“customer” shall be defined as any person, firm, corporation, association, or
entity that is or was doing business with the Company within the twelve (12)
month period immediately preceding termination of the Executive’s employment.
For purposes of this Paragraph 8, “prospective customer” shall be defined as any

 

12

--------------------------------------------------------------------------------


 

person, firm, corporation, association, or entity contacted or solicited by the
Company or the Executive (whether directly or indirectly) or who contacted the
Company or the Executive (whether directly or indirectly) within the twelve (12)
month period immediately preceding termination of the Executive’s employment for
the purpose of having such persons, firms, corporations, associations, or
entities become a customer of the Company.  For purposes of this Paragraph 8,
“supplier” shall be defined as any person, firm, corporation, association, or
entity who is or was doing business with the Company or who was contacted or
solicited by the Company or the Executive on Company’s behalf (whether directly
or indirectly) or who contacted or solicited the Company or the Executive for
Company work (whether directly or indirectly) within the twelve (12) month
period immediately preceding termination of the Executive’s employment.

 

G.                                    The Executive agrees that both during his
employment and thereafter the Executive will not, for any reason whatsoever, use
for himself or disclose to any person not employed by the Company any
“Confidential Information” of the Company acquired by the Executive during his
relationship with the Company, both prior to and during the term of this
Agreement, except as specifically provided herein.  The Executive further agrees
to use Confidential Information solely for the purpose of performing duties
with, or for, the Company and further agrees not to use Confidential Information
for his own private use or commercial purposes or in any way detrimental to the
Company.  The Executive agrees that “Confidential Information” includes but is
not limited to:  (1) any financial, engineering, business, planning, operations,
services, potential services, products, potential products, technical
information and/or know-how, organization charts, formulas, business plans,
production, purchasing, marketing, pricing, sales, profit, personnel, customer,
broker, supplier, or other lists or information of the Company; (2) any papers,
data, records, processes, methods, techniques, systems, models, samples,
devices, equipment, compilations, invoices, customer lists, or documents of the
Company; (3) any confidential information or trade secrets of any third party
provided to the Company in confidence or subject to other use or disclosure
restrictions or limitations; and (4) any other information, written, oral, or
electronic, whether existing now or at some time in the future, whether
pertaining to current or future developments, and whether previously accessed
during the Executive’s tenure with the Company or to be accessed during his
future employment with the Company, which pertains to the Company’s affairs or
interests or with whom or how the Company does business.  The Company
acknowledges and agrees that Confidential Information does not include
(i) information properly in the public domain, or (ii) information in the
Executive’s possession prior to the date of his original employment with the
Company (or its predecessors), except to the extent that such information is or
has become a trade secret of the Company or is or otherwise has become the
property of the Company. Notwithstanding anything to the contrary above, from
time to time in the execution of  the Executive’s duties hereunder, the
Executive may disclose Confidential Information to unaffiliated third parties in
connection with potential business transactions on behalf of Company (for
example, an asset sale or acquisition), provided that any such third parties
execute a confidentiality agreement with respect to such Confidential
Information.

 

H.                                   Except as otherwise permitted in
subparagraph G above, in the event that the Executive intends to communicate
information to any individual(s), entity or entities (other than the Company),
to permit access by any individual(s), entity or entities (other than the

 

13

--------------------------------------------------------------------------------


 

Company), or to use information for the Executive’s own account or for the
account of any individual(s), entity or entities (other than the Company) and
such information would be Confidential Information hereunder but for the
exceptions set out at (i) and (ii) of subparagraph G of this Agreement, the
Executive shall notify the Company of such intent in writing, including a
description of such information, no less than fifteen (15) days prior to such
communication, access or use.

 

I.                                        During and after the term of
employment hereunder, the Executive will not remove from the Company’s premises
any documents, records, files, notebooks, correspondence, reports, video or
audio recordings, computer printouts, computer programs, computer software,
price lists, microfilm, drawings or other similar documents containing
Confidential Information, including copies thereof, whether prepared by him or
others, except in connection with the performance of his duties, and in such
cases, will promptly return such items to the Company.  Upon termination of his
employment with the Company, all such items including summaries or copies
thereof, then in the Executive’s possession, shall be returned to the Company
immediately.

 

J.                                        The Executive recognizes and agrees
that all ideas, inventions, patents, copyrights, copyright designs, trade
secrets, trademarks, processes, discoveries, enhancements, software, source
code, catalogues, prints, business applications, plans, writings, and other
developments or improvements and all other intellectual property and proprietary
rights and any derivative work based thereon (the “Inventions”) made, conceived,
or completed by the Executive, alone or with others, during the term of his
employment, whether or not during working hours, that are within the scope of
the Company’s business operations or that relate to any of the Company’s work or
projects (including any and all inventions based wholly or in part upon ideas
conceived during the Executive’s employment with the Company), are the sole and
exclusive property of the Company.  The Executive further agrees that (1) he
will promptly disclose all Inventions to the Company and hereby assigns to the
Company all present and future rights he has or may have in those Inventions,
including without limitation those relating to patent, copyright, trademark or
trade secrets; and (2) all of the Inventions eligible under the copyright laws
are “work made for hire.”  At the request of the Company, the Executive will do
all things deemed by the Company to be reasonably necessary to perfect title to
the Inventions in the Company and to assist in obtaining for the Company such
patents, copyrights or other protection as may be provided under law and desired
by the Company, including but not limited to executing and signing any and all
relevant applications, assignments or other instruments.  Notwithstanding the
foregoing, the Company hereby notifies the Executive that the provisions of this
Paragraph 8 shall not apply to any Inventions for which no equipment, supplies,
facility or trade secret information of the Company was used and which were
developed entirely on the Executive’s own time, unless (1) the Invention relates
(i) to the business of the Company, or (ii) to actual or demonstrably
anticipated research or development of the Company, or (2) the Invention results
from any work performed by the Executive for the Company.

 

K.                                   The Executive acknowledges and agrees that
all customer lists, supplier lists, and customer and supplier information,
including, without limitation, addresses and telephone numbers, are and shall
remain the exclusive property of the Company, regardless of whether such
information was developed, purchased, acquired, or otherwise obtained by the

 

14

--------------------------------------------------------------------------------


 

Company or the Executive.  The Executive agrees to furnish to the Company on
demand at any time during the term of this Agreement, and upon termination of
this Agreement, his complete list of the correct names and places of business
and telephone numbers of all of its customers served by him, including all
copies thereof wherever located.  The Executive recognizes and agrees that he
has no expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored computer files, email messages and voice messages) and that the
Executive’s activity and any files or messages on or using any of those systems
may be monitored at any time without notice.

 

L.                                     The Company does not wish to incorporate
any unlicensed or unauthorized material into its products or services or those
of its subsidiaries.  Therefore, the Executive agrees that he will not knowingly
disclose to the Company, use in the Company’s business, or cause the Company to
use, any information or material which is confidential or proprietary to any
third party including, but not limited to, any former employer, competitor or
client, unless the Company has a right to receive and use such information.  The
Executive will not incorporate into his work any material which is subject to
the copyrights of any third party unless the Company has a written agreement
with such third party or otherwise has the right to receive and use such
information.

 

M.                                 It is agreed that any breach or threatened
breach of any of the Executive’s covenants contained in this Paragraph 8 will
result in irreparable harm and continuing damages to the Company and its
business and that the Company’s remedy at law for any such breach or threatened
breach will be inadequate and, accordingly, in addition to any and all other
remedies that may be available to the Company at law or in equity in such event,
any court of competent jurisdiction may issue a decree of specific performance
or issue a temporary and permanent injunction, without the necessity of the
Company posting bond or furnishing other security and without proving special
damages or irreparable injury, enjoining and restricting the breach, or
threatened breach, of any such covenant, including, but not limited to, any
injunction restraining the Executive from disclosing, in whole or part, any
Confidential Information.  The Executive acknowledges the truthfulness of all
factual statements in this Agreement and agrees that he is estopped from and
will not make any factual statement in any proceeding that is contrary to this
Agreement or any part thereof.  The Executive further agrees to pay all of the
Company’s costs and expenses, including reasonable attorneys’ and accountants’
fees, incurred in enforcing such covenants, should a Court make a final
determination that the Executive knowingly violated one or more of such
covenants.

 

9.                                      Notices.  Any and all notices required
in connection with this Agreement shall be deemed adequately given only if in
writing and (a) personally delivered, or sent by first class, registered or
certified mail, postage prepaid, return receipt requested, or by recognized
overnight courier, (b) sent by facsimile, provided a hard copy is mailed on that
date to the party for whom such notices are intended, or (c) sent by other means
at least as fast and reliable as first class mail.  A written notice shall be
deemed to have been given to the recipient party on the earlier of (a) the date
it shall be delivered to the address required by this Agreement; (b) the date
delivery shall have been refused at the address required by this Agreement;
(c) with respect to notices sent by mail or overnight courier, the date as of
which the Postal Service or overnight courier, as the case may be, shall have
indicated such notice to be undeliverable at the address required by this
Agreement; or (d) with respect to a facsimile, the date on which the facsimile
is sent and receipt

 

15

--------------------------------------------------------------------------------


 

of which is confirmed.  Any and all notices referred to in this Agreement, or
which either party desires to give to the other, shall be addressed to his
residence in the case of the Executive, or to its principal office in the case
of the Company.

 

10.                               Waiver of Breach.  A waiver by either party of
a breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver or estoppel of any subsequent breach by such other
party.  No waiver shall be valid unless in writing and signed by the party
charged (or its authorized officer).

 

11.                               Assignment.  The Executive acknowledges that
the services to be rendered by him are unique and personal.  Accordingly, the
Executive may not assign any of his rights or delegate any of his duties or
obligations under this Agreement.  The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.

 

12.                               Entire Agreement.  This Agreement together
with the Indemnification Agreement (as described in Paragraph 5B above) and
Release sets forth the entire and final agreement and understanding of the
parties and contains all of the agreements made between the parties with respect
to the subject matter hereof.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto, with respect
to the subject matter hereof (including, without limitation, the Employment
Letter).  No change or modification of this Agreement shall be valid unless in
writing and signed by the Company and the Executive.  The Company agrees that
the Board or the Committee, as applicable, shall meet prior to the end of each
Term to determine whether this Agreement should be extended or amended at such
time.

 

13.                               Severability.  If any provision of this
Agreement shall be found invalid or unenforceable for any reason, in whole or in
part, then such provision shall be deemed modified, restricted, or reformulated
to the extent and in the manner necessary to render the same valid and
enforceable, or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law, as if such provision had been originally incorporated
herein as so modified, restricted, or reformulated or as if such provision had
not been originally incorporated herein, as the case may be.  The parties
further agree to seek a lawful substitute for any provision found to be
unlawful; provided, that, if the parties are unable to agree upon a lawful
substitute, the parties desire and request that a court or other authority
called upon to decide the enforceability of this Agreement modify those
restrictions in this Agreement that, once modified, will result in an agreement
that is enforceable to the maximum extent permitted by the law in existence at
the time of the requested enforcement.

 

14.                               Headings.  The headings in this Agreement are
inserted for convenience only and are not to be considered a construction of the
provisions hereof.

 

15.                               Execution of Agreement.  This Agreement may be
executed in several counterparts, each of which shall be considered an original,
but which when taken together, shall constitute one agreement.

 

16

--------------------------------------------------------------------------------


 

16.                               Recitals.  The recitals to this Agreement are
incorporated herein as an integral part hereof and shall be considered as
substantive and not precatory language.

 

17.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Florida,
without reference to its conflict of law provisions.  Furthermore, the Executive
agrees and consents to submit to personal jurisdiction in the state of Florida
in any state or federal court of competent subject matter jurisdiction situated
in Lee County, Florida.  The Executive further agrees that the sole and
exclusive venue for any suit arising out of, or seeking to enforce, the terms of
this Agreement shall be in a state or federal court of competent subject matter
jurisdiction situated in Lee County, Florida.  In addition, the Executive waives
any right to challenge in another court any judgment entered by such Florida
court or to assert that any action instituted by the Company in any such court
is in the improper venue or should be transferred to a more convenient forum. 
Further, the Executive waives any right he may otherwise have to a trial by jury
in any action to enforce the terms of this Agreement.

 

IN WITNESS WHEREOF, the parties have set their signatures on the date first
written above.

 

WCI Communities Management, LLC:

 

EXECUTIVE:

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Vivien Hastings

 

/s/ David T. Ivin

1/13/2014

Its:

Sr. Vice President

 

David T. Ivin

 

 

 

WCI Communities, LLC:

 

WCI Communities, Inc.:

a Delaware limited liability company

 

a Delaware corporation

 

 

 

By:

/s/ Vivien Hastings

 

By:

/s/ Keith E. Bass

Its:

Sr. Vice President

 

Its:

CEO and President

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

GENERAL RELEASE OF CLAIMS

 

1.                                      David T. Ivin (“Executive”), for himself
and his family, heirs, executors, administrators, legal representatives and
their respective successors and assigns, in exchange for the consideration
received under the Employment Agreement to which this release is attached as
Exhibit A (the “Employment Agreement”), does hereby release and forever
discharge WCI Communities Management, LLC, a Delaware limited liability company
(the “Employer”), its parent WCI Communities, Inc., a Delaware corporation
(“Parent”), WCI Communities, LLC, a Delaware limited liability company
(collectively with the Employer and Parent, the “Company”) its subsidiaries,
affiliated companies, successors and assigns, and its current or former
directors, officers or shareholders in such capacities (collectively with the
Company, the “Released Parties”) from any and all actions, causes of action,
suits, controversies, claims and demands whatsoever, for or by reason of any
matter, cause or thing whatsoever, whether known or unknown including, but not
limited to, all claims under any applicable laws arising under or in connection
with Executive’s employment or termination thereof, whether for tort, breach of
express or implied employment contract, wrongful discharge, intentional
infliction of emotional distress, or defamation or injuries incurred on the job
or incurred as a result of loss of employment.  Executive acknowledges that the
Company encouraged him to consult with an attorney of his choosing, and through
this General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans.  Without limiting the generality of the
release provided above, Executive expressly waives any and all claims under ADEA
that he may have as of the date hereof.  Executive further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof. 
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any rights to receive any payments or
benefits due after the date this General Release of Claims is executed to which
Executive is entitled under COBRA, the Employment Agreement or any other
compensation or employee benefit plans in which Executive is eligible to
participate at the time of execution of this General Release of Claims, (ii) any
rights or claims that may arise as a result of events occurring after the date
this General Release of Claims is executed, any indemnification and advancement
rights Executive may have as a former employee, officer or director of the
Company or its subsidiaries or affiliated companies including, without
limitation, any rights arising pursuant to the articles of incorporation, bylaws
and any other organizational documents of the Company or any of its
subsidiaries, the Indemnification Agreement between the Company and Executive
dated as of November 5, 2013, as may be amended from time to time or any other
similar arrangement or agreement (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, and (v) any rights as a holder of equity securities of the Company
(clauses (i) through (v), the “Reserved Claims”).

 

2.                                      Executive represents that he has not
filed against the Released Parties any complaints, charges, or lawsuits arising
out of his employment, or any other matter arising on or

 

18

--------------------------------------------------------------------------------


 

prior to the date of this General Release of Claims other than Reserved Claims,
and covenants and agrees that he will never individually or with any person
file, or commence the filing of any lawsuits, complaints or proceedings with any
governmental agency, or against the Released Parties with respect to any of the
matters released by Executive pursuant to paragraph 1 hereof (a “Proceeding”);
provided, however, Executive shall not have relinquished his right to
(i) commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA; (ii) file a charge with an
administrative agency or take part in any agency investigation or (iii) commence
a Proceeding pursuant to the Reserved Claims.  Executive does agree, however,
that he is waiving his right to recover any money in connection with such an
investigation or charge filed by him or by any other individual, or a charge
filed by the Equal Employment Opportunity Commission or any other federal, state
or local agency, except as prohibited by law.

 

3.                                      Executive hereby acknowledges that the
Company has informed him that he has up to twenty-one (21) days to sign this
General Release of Claims and he may knowingly and voluntarily waive that
twenty-one (21) day period by signing this General Release of Claims earlier. 
Executive also understands that he shall have seven (7) days following the date
on which he signs this General Release of Claims within which to revoke it by
providing a written notice of his revocation to the Company.

 

4.                                      Executive acknowledges that this General
Release of Claims will be governed by and construed and enforced in accordance
with the internal laws of the State of Florida applicable to contracts made and
to be performed entirely within such State.

 

5.                                      Executive acknowledges that he has read
this General Release of Claims, that he has been advised that he should consult
with an attorney before he executes this general release of claims, and that he
understands all of its terms and executes it voluntarily and with full knowledge
of its significance and the consequences thereof.

 

6.                                      This General Release of Claims shall
take effect on the eighth day following Executive’s execution of this General
Release of Claims unless Executive’s written revocation is delivered to the
Company within seven (7) days after such execution.

 

 

 

 

 

 

 

 

                               , 20

 

19

--------------------------------------------------------------------------------
